Metcalf, J.
The court are of opinion that the complaint sufficiently alleges the time when and the place where the defendant was a common seller of intoxicating liquors. The only difference between this case and several others that have been heretofore decided, is in the allegation of time, to wit, on a day certain, and from that day to the day of the date of receiving the complaint. ' The day of the receiving of the complaint by the magistrate appears on the complaint; and we think there is no difference in principle between this case and that of Commonwealth v. Wood, 4 Gray, 11, in which it was decided, that an indictment sufficiently avers the time of the offence therein charged, by alleging it to have been on a day certain, and from that day to the day of the finding of the indictment.

Exceptions overruled.

*



 A similar decision was made in Jannary 1860 in the case of
Commonwealth vs. Mary A. Donnelly,
which was precisely similar to the case in the text, except in charging the defendant with being a common seller of intoxicating liquors at Fall River from a day named “ to the day of exhibiting this complaint.”
E. L. Barney, for the defendant.
S. H. Phillips, (Attorney General,) for the Commonwealth.